 1   Stephen D. Finestone (125675)
     Ryan A. Witthans (301432)
 2   FINESTONE HAYES LLP
     456 Montgomery Street, Floor 20
 3   San Francisco, CA 94104
     Tel. (415) 421-2624
 4   Fax (415) 398-2820
     Email: sfinestone@fhlawllp.com
 5   Email: rwitthans@fhlawllp.com

 6   Attorneys for debtor
     Bernadette Francine Cattaneo
 7

 8                         UNITED STATES BANKRUPTCY COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN JOSE DIVISION

11

12    In re                                            Case No. 16-52233

13    Bernadette Francine Cattaneo,                    Chapter 7
14                            Debtor.                  MOTION TO AVOID JUDICIAL LIENS
15                                                     OF HELEN MCABEE AND
                                                       INVESTMENT RETRIEVERS ON 2720
16                                                     ARLINGTON ROAD, HOLLISTER, CA 1

17                                                     Hearing
                                                       Date: April 18, 2019
18                                                     Time: 10:30 a.m.
                                                       Place: 280 South First Street
19                                                            Courtroom 3020
                                                              San Jose, CA 95113
20

21
              Bernadette Francine Cattaneo (the “Debtor”) submits this motion (the “Motion”) to avoid
22
     the judicial liens of Helen McAbee (“McAbee”) and Investment Retrievers (“IR”) on property
23
     commonly known as 2720 Arlington Road, Hollister, CA (the “Arlington Property”). The Debtor
24

25

26
              1
27            Unless specified otherwise, all chapter and code references are to the Bankruptcy Code,
     11 U.S.C. §§ 101–1532. “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
28   Procedure and “B.L.R.” references are to the Bankruptcy Local Rules for the Northern District of
     California. “ECF” references are to the docket in the above-captioned proceeding
     MOTION TO AVOID JUDICIAL LIENS ON 2720 ARLINGTON ROAD                                           1

 Case: 16-52233        Doc# 32     Filed: 03/04/19    Entered: 03/04/19 19:53:04       Page 1 of 4
 1   requests that the Court enter an order pursuant to § 522(f) to avoid the judicial liens of McAbee

 2   and IR against the Arlington Property.

 3          This Motion is supported by the concurrently filed Declaration of Bernadette Francine

 4   Cattaneo in Support of Motion to Avoid Judicial Liens of Helen McAbee and Investment

 5   Retrievers on 2720 Arlington Road, Hollister, CA (the “Cattaneo Decl.”), the documents on file

 6   in the above-captioned bankruptcy case, and any evidence and arguments that may be presented

 7   at hearing.

 8     I.   FACTUAL BACKGROUNDS

 9          The Debtor commenced this by filing a voluntary Chapter 7 petition on August 3, 2016

10   (the “Petition Date”). ECF 1. She received a discharge on January 13, 2017. ECF 18. This case

11   was closed on January 17, 2017, and was reopened on December 26, 2018. 2

12          The Debtor co-owns the Arlington Property, which is a single-family home, with her ex-

13   husband Andreas Abramson. Cattaneo Decl. ¶ 2. They each hold a one-half interest in the

14   Arlington Property. Id. The Debtor claims a $10,000 exemption in the Arlington Property. Id. at

15   ¶ 3; ECF 27. No objection to the Debtor’s claim of exemption has been filed and the time for

16   such objection has passed. Cattaneo Decl. at ¶ 3; see Bankruptcy Rule 4003(b)(1).

17          The Arlington Property secures a claim held by Chase Home Bank in the amount of

18   $525,398 that was incurred in or about January 2005 and a claim by Wells Fargo Home

19   Mortgage in the amount of $259,180 that was incurred in or about March 2011. Id. at ¶ 4.

20   Together, these secured claims total $784,578. Id.

21          Helen McAbee (“McAbee”) holds a judicial lien secured by the Arlington Property in the

22   amount of $626,557. Id. at ¶ 5. The debt was incurred in or about May 2011 and an abstract of

23   judgment against the Debtor and her ex-husband Andreas Abramson was recorded in San Benito

24
            2
               At the time she filed her bankruptcy case, the Debtor held no interest in real property
25
     commonly known as 83 Sanguinetti Court, Copperopolis, CA, 95228 (the “Sanguinetti
26   Property”), pursuant to a decision by a family law court that awarded the entire Sanguinetti
     Property to her ex-husband, Andreas Abramson. The Debtor now asserts to the family law court
27   that she should be awarded an interest in the Sanguinetti Property. Based on that assertion, the
     Debtor moved to reopen this bankruptcy case, ECF 20, which the Court granted, ECF 21. The
28   Debtor then filed Amended Schedules A/B, C, and D that reflect her asserted ownership interest
     in the Sanguinetti Property. ECF 27.
     MOTION TO AVOID JUDICIAL LIENS ON 2720 ARLINGTON ROAD                                               2

 Case: 16-52233       Doc# 32     Filed: 03/04/19     Entered: 03/04/19 19:53:04        Page 2 of 4
 1   County on May 27, 2011, as instrument number 2011-0004885. Id. An amended abstract of

 2   judgment in the same amount was recorded in San Benito County on June 27, 2013, as

 3   instrument number 2013-0006643. Id.

 4          Investment Retrievers holds a judicial lien secured by the Arlington Property in the

 5   amount of $123,190.21. Id. at ¶ 6. The debt was incurred in or about May 2013 and an abstract of

 6   judgment against the Debtor was recorded in San Benito County on July 29, 2016, as instrument

 7   number 2016-0007941. Id.

 8          In the Debtor’s opinion, the Arlington Property’s value as of the Petition Date was

 9   $700,000. Cattaneo Decl. ¶ 7; see also ECF 1, 27.

10    II.   LEGAL ARGUMENT

11          Section 522(f)(1)(A) provides that a debtor may avoid the fixing of a judicial lien on an

12   interest of the debtor in property to the extent that such lien impairs an exemption of the debtor.

13   Pursuant to § 522(f)(2)(A), a lien impairs an exemption to the extent that the sum of the subject

14   lien, all other liens on the property, and the amount the debtor could claim as an exemption if

15   there were no liens against the property, together exceed the value of the debtor’s interest in the

16   property absent any liens. In the case of a property subject to more than one lien, a lien that has

17   been avoided shall not be considered in making the calculation pursuant to § 522(f)(2)(A) with

18   respect to the other liens. § 522(f)(2)(B).

19          The order of lien avoidance matters—“judicial liens are avoided in reverse order until the

20   marginal lien, i.e. the junior lien supported in part by equity, is reached.” In re Meyer, 373 B.R.

21   84, 88 (B.A.P. 9th Cir. 2007). As such, the impairment and avoidance calculations are applied to

22   the later-recorded and lower-priority IR judgment lien first, and then the earlier-recorded and

23   higher-priority McAbee judgment lien. In the case of a co-owned property, “consensual liens

24   against the entire fee must be netted out before computing the value of a debtor’s fractional

25   interest for purposes of avoiding judgment liens on which the co-owner is not liable.” Id. at 85.

26          As described below, the consensual liens against the Arlington Property exceed the value

27   of the Arlington Property, placing both the IR and McAbee judgment liens underwater. Because

28

     MOTION TO AVOID JUDICIAL LIENS ON 2720 ARLINGTON ROAD                                                 3

 Case: 16-52233        Doc# 32      Filed: 03/04/19    Entered: 03/04/19 19:53:04         Page 3 of 4
 1   there is no non-exempt equity to support these judgment liens, the calculations are greatly

 2   simplified.

 3          A. Complete avoidance of IR and McAbee judgment liens

 4          Following the formula prescribed by § 522(f), the Debtor asserts that the consensual liens

 5   against the Arlington Property exceed the value of the Arlington Property, leaving no non-

 6   exempt equity to which either the IR or McAbee judgment lien may attach.

 7                         Sum of consensual liens                        $784,578
                           Less, the value of the property               -$700,000
 8                         Total                                          -$84,578
 9          Because there is negative $84,578 in equity in the Arlington Property based on the
10   consensual liens (without even considering the Debtor’s exemption), further calculations are not
11   necessary. There is no equity to which either the IR or McAbee judgment liens may attach, and
12   both judgment liens may be avoided in their entirety pursuant to § 522(f).
13   III.   CONCLUSION
14          For the reasons stated above, the Debtor respectfully requests that the Court enter an
15   order that:
16          1. Avoids the entirety of the judgment lien of Investment Retrievers that was recorded in
17                 San Benito County on July 29, 2016, as instrument number 2016-0007941.
18          2. Avoids the entirety of the judgment liens of Helen McAbee that were (1) recorded in
19                 San Benito County on June 27, 2013 as instrument number 2013-0006643; and (2)
20                 recorded in San Benito County on May 27, 2011, as instrument number 2011-
21                 0004885.
22          3. Grants such further relief that the Court deems proper in this case.
23

24    DATED: March 4, 2019                               FINESTONE HAYES LLP
25
                                                         /s/ Stephen D. Finestone______________
26                                                       Stephen D. Finestone
                                                         Attorney for debtor Bernadette Francine
27                                                       Cattaneo
28

     MOTION TO AVOID JUDICIAL LIENS ON 2720 ARLINGTON ROAD                                              4

 Case: 16-52233         Doc# 32     Filed: 03/04/19     Entered: 03/04/19 19:53:04     Page 4 of 4
